Citation Nr: 0717433	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel 
syndrome, on a direct basis or secondary to service-connected 
right carpal tunnel syndrome.

2.  Entitlement to an increased rating for tinea versicolor 
and pseudofolliculitis barbae, assigned a noncompensble 
rating prior to August 30, 2002; a 10 percent rating from 
August 30, 2002, until November 20, 2005, and a 30 percent 
rating beginning November 21, 2005  

3.  Entitlement to an increased rating for right carpel 
tunnel syndrome, currently assigned a 10 percent evaluation.

4.  Entitlement to an increased rating for left knee 
patellofemoral syndrome with infrapatellar tendonitis, 
currently assigned a 20 percent evaluation.

5.  Entitlement to an increased rating for right knee 
patellofemoral syndrome with infrapatellar tendonitis, 
currently assigned a 20 percent evaluation.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1987 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2002.  In February 2007, the appellant appeared at 
a videoconference hearing held before the undersigned.  

The left carpal tunnel claim was originally considered by the 
RO on a direct basis only, as that was the allegation put 
forth by the veteran at that time.  However, the RO later 
considered the claim as secondary to the service-connected 
right carpal tunnel syndrome.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application). Because the 
evidence in this case reasonably raises claims for direct and 
secondary service connection, the issue on appeal has been 
recharacterized as shown above. 

The issues of service connection for left carpal tunnel 
syndrome, increased ratings for bilateral knee disabilities, 
and a TDIU rating are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2002, tinea versicolor and 
pseudofolliculitis barbae were manifested by non-disfiguring 
pseudofolliculitis barbae, and tinea versicolor covering a 
small area.

2.  Effective August 30, 2002, pseudofolliculitis barbae has 
remained non-disfiguring, while tinea versicolor has covered 
30 percent, but no more, of the veteran's total body area on 
most occasions.

3.  Right carpal tunnel syndrome is manifested by no more 
than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
entitlement to a compensable evaluation for the veteran's 
service-connected tinea versicolor and pseudofolliculitis 
barbae have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118; Diagnostic Code 7800-7806 (2001).

2.  Effective August 30, 2002, the criteria for entitlement 
to a 30 percent evaluation for the veteran's service-
connected tinea versicolor and pseudofolliculitis barbae have 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.118; Diagnostic Code 7800-
7806 (2001, 2006).

3.  The criteria for evaluation in excess of 30 percent for 
the veteran's service-connected tinea versicolor and 
pseudofolliculitis barbae have not been met at any time. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118; Diagnostic Code 7800-7806 
(2001, 2006).

4.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.123, 4.124, 4.124a, Diagnostic Code 8515 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2006); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

I.  Skin Disability

The veteran contends that he suffers from constant itching 
due to his service-connected skin disorders.  

Service connection for tinea versicolor and 
pseudofolliculitis barbae was granted in a July 1995 rating 
decision, with a noncompensable rating assigned at that time.  

On a VA examination of the skin in October 2001, the veteran 
had a small rash on his back, as well as scarring of dry skin 
of the back.  The old scars were well-healed without crusting 
or ulcerations.  He said he had difficulty with his skin on 
the back breaking out in warm weather, and the examiner 
concluded that the tinea versicolor would likely exacerbate 
in a warm, moist work environment.  As to the 
pseudofolliculitis barbae, the examiner concluded that it 
should not be a problem in the workplace, depending on the 
conditions of the workplace.  

On a VA examination in June 2003, the veteran had multiple 
papules present on the neck with a few pustules present, 
which were tender.  There was no erythema or drainage 
present.  On examination of the back, there were multiple 
hypopigmented, sharply marginated macules present throughout 
the entire back.  There were no signs of erythema, vesicles, 
or infections present, nor was there any tenderness.  

An outpatient treatment record dated in April 2004 shows that 
the veteran was seen for a general primary care examination.  
Concerning his skin, he reported a history of generalized 
pruritis, more so on the back.  On examination, the skin was 
warm and dry, with no lesions noted.  In September 2004, he 
complained of generalized pruritis, not responding to 
prescribed ointments, without any associated rash.  On 
examination, there were multiple superficial excoriations on 
his bilateral upper extremities and torso.  He was referred 
for a dermatology consult that month, at which time he 
complained of a long history of intermittent itching, 
generalized but mainly over the chest and back.  Cream and 
shampoo had temporarily helped in the past, but he had not 
used anything in the last year or so.  He had noticed a 
patchy rash which was lighter than the rest of the skin.  On 
examination, there were scattered, slightly hypopigmented 
macules, patches, and scales when scraped on the chest, back, 
and upper arms.  KOH was negative.  The assessment was 
probable tinea versicolor, and he was prescribed a cream and 
shampoo.  In January 2005, it was noted that he still 
complained of itching on his chest and back.  On examination, 
there were hypopigmented patches on the nasalalar folds; 
however, the chest, abdomen, and back were clear.  

On a VA examination in November 2005, the veteran complained 
that his skin disease had progressed and was now constant.  
He used topical lotion and shampoo, but had not used any 
systemic medication, corticosteroids or immunosuppressive 
drugs for his skin disability.  He complained of a very 
pruritic sensation.  On examination, there were scattered 
hypopigmented patches of skin on the anterior and posterior 
thorax.  There were no papules, vesicles, or pustules.  There 
were excoriated areas secondary to his scratching.  There was 
no scarring, disfigurement, cysts, alopecia, or areas of 
hyperhidrosis.  The total percentage of the body affected by 
the tinea versicolor was 30 percent.  There were no exposed 
areas affected.  

Subsequently, on primary care follow-up in November 2006, he 
complained of scattered, sometimes confluent hypopigmented 
macular lesions on the back.  On examination, the abdomen and 
back had multiple superficial excoriations.  

At his hearing in February 2007, the veteran testified that 
the condition was not more active at any particular season; 
he said it was worse all the time, causing constant itching, 
with further irritation caused by his scratching.  

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal, effective August 30, 
2002.  See 67 Fed. Reg. 49596 (July 31, 2002).  Where a law 
or regulation changes during the course of an appeal, the 
version most favorable to an appellant applies, except that 
the revised version can be applied no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000).  
The Board must apply both the former and the revised versions 
of the regulation for the period subsequent to the regulatory 
change, but an effective date based on the revised criteria 
may be no earlier than the date of the change.  Id.; DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  In the discussion 
below, the "old" criteria refer to the rating criteria in 
effect prior to August 30, 2002, while the "new" or 
"revised" criteria refer to the rating criteria which 
became effective as of that date.

In the January 2002 rating decision on appeal, the RO denied 
a compensable rating for the veteran's service-connected skin 
conditions.  In December 2003, however, the RO determined 
that under the new criteria, a 10 percent rating was 
warranted, effective August 30, 2002, the effective date of 
the revised regulation.  Subsequently, following a VA 
examination, the RO determined that the veteran's skin 
conditions warranted a 30 percent rating, effective November 
21, 2005, the date of the examination.  Although this is not 
an initial rating case, since the RO has assigned "staged" 
ratings effective during the course of the appeal period, the 
Board must address the "staged" ratings as well.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hazan v. 
Gober, 10 Vet. App. 511 (1997) (VA must consider all the 
evidence of record to determine when an ascertainable 
increase occurred in the rated disability).  

The veteran is service-connected for tinea versicolor and 
pseudofolliculitis barbae.  The rating schedule does not 
include a diagnostic code for either of these conditions, and 
the veteran's skin conditions have been evaluated under 
Diagnostic Codes 7800-7806.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Butts v. Brown, 5 Vet. App. 
532, 538 (1993). One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must, however, be specifically explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In 
this case, the symptomatology due to the veteran's service-
connected skin conditions (scarring and, at times, active 
lesions) can appropriately be rated under the codes assigned 
by the RO.

Under the old criteria, a moderate disfiguring scar of the 
head, face, or neck warrants an evaluation of 10 percent.  An 
evaluation of 30 percent requires a severe disfiguring scar, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  For scars which are completely 
disfiguring or resulting in exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement a 50 percent disability evaluation is 
warranted.  38 C.F.R. § 4.118, DC 7800 (2001).  

The revised criteria pertaining to disfiguring scars of the 
head, face, or neck define eight characteristics of 
disfigurement, including skin hypo-or hyper-pigmented in an 
area exceeding six square inches, and skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
DC 7800, Note 1 (2006).  For disfigurement of the head, face, 
or neck with one characteristic of disfigurement an 
evaluation of 10 percent is warranted.  For higher 
evaluations, the veteran must have visible or palpable tissue 
loss and either gross distortion or asymmetry of features or 
paired sets features, defined as the nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, and lips, 
or with characteristics of disfigurement.  38 C.F.R. § 4.118, 
DC 7800 (2006).  

The veteran's pseudofolliculitis barbae is present on an 
exposed area, but has not been shown to have resulted in 
disfiguring scarring, nor has the veteran contended that his 
condition is disfiguring.  None of the medical evidence shows 
the condition to be disfiguring.  Therefore, a higher or 
separate evaluation is not warranted on the basis of 
disfigurement of the head, face, or neck, under either the 
old or new criteria.  

The veteran's tinea versicolor is rated under Diagnostic Code 
7806, pertaining to eczema.  For eczema, under the old 
criteria, a noncompensable rating is warranted for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating 
requires constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is assigned when 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the condition is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2001).

Under the new criteria, dermatitis or eczema which covers 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, with no more than topical therapy 
required during the past 12-month period warrants a 
noncompensable rating.  Dermatitis or eczema which covers at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; where intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for a total duration of less than six weeks during 
the past 12-month period, warrants an evaluation of 10 
percent.  Dermatitis or eczema which covers 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs have been required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period, warrants an evaluation of 30 
percent.  Dermatitis or eczema which covers more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period, 
warrants an evaluation of 60 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

Under the old criteria, symptoms such as itching on a small 
area are noncompensable, while if involving an extensive 
area, a 10 percent rating is warranted.  Prior to the 
effective date of the revised regulation in August 2002, 
there is no evidence showing that the veteran's skin 
condition more closely approximated "extensive" rather than 
"small."  In this regard, the VA examination in October 
2001 showed a "small" rash on his back, and although he 
said the condition was worse in the summer, there is no 
medical evidence of the condition until the June 2003 
examination.  After August 2002, when the 10 percent rating 
became effective, the evidence does not show a 30 percent 
rating is warranted under the old criteria.  Although the 
veteran complains of constant itching, the medical evidence 
continues to show periods on which no findings are present.  
Extensive lesions, beyond the extensive area contemplated by 
the 10 percent rating, have not been shown.  Similarly, 
ulceration or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance has not 
been shown.  

Thus, the Board agrees with the RO that the new criteria are 
more favorable to the veteran.    

Under the new criteria, the only evaluation to have 
specifically determined the percentage of the veteran's body 
affected by tinea versicolor was the November 2005 VA 
examination, which found 30 percent of the total body to be 
affected.  However, the description of the affected areas 
noted at that time appears to roughly correspond with the 
affected areas described most consistently on the other 
evidence of record, i.e., the veteran's chest and back, with 
some occasions when no symptoms were shown, as well as some 
involvement of the upper arms noted in 2004.  Therefore, the 
Board finds that the criteria for a 30 percent rating, 
contemplating 20 to 40 percent of the body area, have been 
met since the effective date of the revised regulation, and a 
30 percent rating is warranted as of August 30, 2002.  In 
reaching this determination, the Board has considered that 
the disability picture more nearly approximates the criteria 
required for a 30 percent rating, and the benefit-of-the-
doubt rule has been applied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.7 (2006).  

An evaluation in excess of 30 percent is not warranted, 
however.  The medical evidence does not show that more than 
40 percent of the entire body or more than 40 percent of 
exposed areas is affected, and the veteran's complaints have 
predominantly referred to the back.  No systemic therapy has 
been required.  Accordingly, the disability picture does not 
more nearly approximate an even higher rating, and the 
preponderance of the evidence is against a rating higher than 
30 percent for any period of time; the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); 38 C.F.R. § 4.7; see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Right Carpal Tunnel Syndrome

Service connection for right carpal tunnel syndrome was 
granted in a July 1995 rating decision.  A noncompensable 
rating was assigned at the time, and remained in effect until 
an October 2000 rating decision granted a 10 percent rating, 
effective in April 2000.  The veteran did not appeal that 
decision, although the RO developed a claim for an increased 
rating within a year.  See Voracek v. Nicholson, 421 F.3d 
1299 (Fed. Cir. 2005).  

A VA outpatient record dated in May 2001 showed the veteran's 
complaints of tingling dysesthesias in the first three 
fingers, and EMG/NCV showed mild carpal tunnel syndrome on 
the right.  On a VA examination in October 2001, the examiner 
noted that an electromyogram suggested mild carpal tunnel 
syndrome involving the median nerve, with no involvement of 
the ulnar or radial nerves.  Phalen's and Tinel's test were 
felt to support this.  However, other findings were 
inconsistent with any specific neurological abnormality and 
further testing was recommended.


An electromyogram in October 2002 showed very mild median 
mononeuropathy across the wrist that was carpal tunnel 
syndrome on the right.  Compared to the 2001 electromyogram, 
current results were improved.  Treatment records show that 
in March 2003, he complained of pain.  He was noted to have 
some positive symptoms, but the distribution was somewhat 
atypical for carpal tunnel.  He had some symptoms with 
Tinel's over the cubital tunnel bilaterally; otherwise, he 
had 5/5 grip, and grossly normal sensation.  He did not have 
any wasting of the thenar eminence.  The impression was mild 
carpal tunnel syndrome, and the physician noted that the 
veteran's complaints/symptoms were not entirely from carpal 
tunnel syndrome.

On a June 2003 VA examination, the veteran had positive 
Phalen's and Tinel's signs at the right wrist.  He had some 
diminished sensation but very generalized over the hand, both 
on the medial and ulnar sides.  There was no muscular 
atrophy, and he had good grip and grasp with dexterity.

In August 2003, he underwent right carpal tunnel release; 
after this procedure, he was granted a temporary total 
convalescent rating until October 1, 2003.  See 38 C.F.R. § 
4.30 (2006).  On the last outpatient follow-up during his 
period of convalescence, in late September 2003, he reported 
some significant hyperesthesia over the skin incision on the 
right hand, which did not radiate into the hand.  The 
incision appeared to be healing appropriately.  Otherwise he 
did not have any difficulties.  In November 2003, he had 
essentially the same complaints.  On examination, sensation 
was intact at the ulnar and radial nerve distribution.  He 
still had some decreased sensation in the median nerve 
distribution.  He had negative Phalen's and Tinel's signs.  
He had some tenderness with palpation along the ulnar border 
of the incision and the hypothenar area.  The impression was 
pillar pain of the right hand status post carpal tunnel 
release.  

In July 2005 and October 2005, the veteran continued to 
complain of numbness and tingling in the hand.  
Electromyogram and nerve conduction studies in July 2005 were 
all normal, and it was concluded that there was no electrical 
evidence of a neuromuscular disease involving the upper 
limbs, residual carpal tunnel syndrome, or cervical 
radiculopathy.  

On a VA examination in November 2005, the veteran complained 
of "cutting" pains in his hands, present since the surgery 
in 2003, which were present mainly at night, and were 
relieved by massage. He also complained of weakness in the 
grip in both hands.  A Tinel's test was negative at the 
cubital and carpal tunnels.  Motor strength was 5/5 in all 
distal muscle groups of the upper extremities, and sensory 
was likewise intact.  The examiner noted that neurological 
and musculoskeletal examinations were normal, and that there 
was no somatic basis for his complaints.  (Although the 
examiner noted that the symptoms were "not uncommonly" seen 
with anxiety disorders, service connection is in effect for 
an organic disability, carpal tunnel syndrome.  No causal 
link was suggested, and thus there is no raised claim, nor is 
there any no pertinent claim otherwise pending.)

In May 2006 he complained of anterior wrist pain and 
numbness/tingling of the thumb, index, and middle finger.  
There was mild decrease in grip strength.  It was noted that 
as his symptoms had subjectively worsened, a new 
electromyogram would be ordered.  In November 2006, he had 
the same complaints.  On examination, Finklestein and Tinel 
signs were positive bilaterally.  In January 2007, 
electrodiagnostic studies were obtained.  According to the 
report, there was no evidence of a right distal neuropathy or 
residual carpal tunnel syndrome on nerve conduction studies; 
the veteran declined needle testing on the right.  

At his February 2007 hearing, the veteran testified that he 
experiences sharp pains in his right hand, followed by a numb 
sensation, when he can hardly use the hand at all.  He said 
he also experiences shooting pains throughout the right arm 
and hand. 
 
The veteran's right carpal tunnel syndrome is rated under 
diagnostic code 8515, which pertains to impairment of the 
median nerve.  Complete paralysis of the median nerve 
contemplates the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances, and warrants a 70 percent rating if 
involving the dominant extremity, and 60 percent for the non-
dominant extremity.  38 C.F.R. § 4.124a, Code 8515.  

"Incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than for complete 
paralysis. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves; see 
38 C.F.R. §§ 4.123, 4.124.  For the median nerve, mild 
incomplete paralysis of the extremity warrants a 10 percent 
rating.  For the dominant extremity, moderate incomplete 
paralysis warrants a 30 percent rating; and severe paralysis 
a 50 percent rating.  For the non-dominant extremity, 
moderate incomplete paralysis warrants a 20 percent rating; 
and severe paralysis a 40 percent rating.  38 C.F.R. § 
4.124a, Code 8516.  

Although the veteran has subjective complaints of pain and 
weakness, the objective findings in the veteran's right upper 
extremity have showed no more than mild impairment, both 
before and after the carpal tunnel release in 2003.  These 
findings include electrodiagnostic studies, sensory tests, 
and tests of muscle strength, as well as physical 
observations such as the absence of any atrophy or wasting.  
Indeed, electrodiagnostic tests since the surgery have not 
shown any abnormalities associated with carpal tunnel 
syndrome, most recently in January 2007.  That test also 
ruled out any cervical pathology as the cause of his 
complaints.  

Also, in view of these findings, there is no pathology to 
support any additional functional impairment based on pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 205- 207 (1995); 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 38 C.F.R. §§ 
4.40, 4.45 (2006).  Consequently, since there is no medical 
evidence of more than mild impairment, at most, and no 
evidence of atrophy or wasting, the veteran's complaints are 
not supported by pathology reflective of more than mild 
incomplete paralysis of the right median nerve.  A question 
as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

As to the issues decided in this decision, the VCAA notice 
requirements were satisfied by virtue of letters sent to the 
claimant in March 2001 and, in more detail, in May 2001, 
prior to the initial adjudication of the claims, which 
advised the claimant of the information necessary to 
substantiate the increased rating claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although he was not explicitly told to provide 
any relevant evidence in his possession, the detailed 
information requested served to convey the information that 
he should provide any relevant evidence he possessed.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In March 2006, the veteran was provided information regarding 
ratings or effective dates; he did not respond with any 
additional information.  He was again provided such notice in 
June 2006, along with readjudication in a SSOC.  The failure 
to provide notice of these two elements prior to the initial 
adjudication is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Hence, the VCAA notice requirements 
have been satisfied.  See 38 U.S.C. § 5103(a); 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied, as to these issues.  Service medical records and 
relevant VA treatment records have been obtained.  The 
veteran testified at a videoconference hearing before the 
undersigned in February 2007, and he has not identified any 
potentially relevant non-VA treatment records.  After his 
hearing, he submitted VA treatment records dated through 
January 2007, as well as a Social Security Administration 
(SSA) decision dated in September 2005.  Both of these 
submissions were accompanied by a waiver of RO initial 
consideration of the additional evidence.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2006).  

Appropriate VA examinations were provided in October 2001, 
June 2003, and November 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the service-connected skin disorders or right 
carpal tunnel syndrome since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records, including recent 
outpatient treatment records dated from November 2005 to 
January 2007.  The examinations in this case are adequate 
upon which to base a decision.  

Further, there is no reasonable possibility that the 
development requested in the remand below will affect the 
issues decided in this decision.  The prior SSA decision, as 
well as the veteran's complaints, center on his knees as the 
service-connected disabilities that affect his individual 
employability.  The file contains up-to-date medical evidence 
as to the issues decided, as well as evidence pertaining to 
the prior six years of the appeal period.  The requested 
examinations are not for the purpose of obtaining specific 
findings as to the disabilities addressed above, as the file 
contains sufficient evidence as to those disabilities.  
Moreover, since the decision includes a partial grant of 
benefits, it is not in the veteran's best interest to delay 
this decision.  

VA satisfied its duties to inform and assist the claimant in 
the development of these claims.  There is no evidence of the 
existence of additional evidence which would support the 
veteran's claim.  There is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of his claim.  Throughout the 
appeal, he has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, he is not prejudiced by the Board considering the 
merits of the claims in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A compensable rating for tinea versicolor and 
pseudofolliculitis barbae prior to August 30, 2002, is 
denied.

A rating of 30 percent for tinea versicolor and 
pseudofolliculitis barbae effective August 30, 2002, is 
granted, subject to regulations governing the payment of 
monetary benefits.

An evaluation in excess of 30 percent for tinea versicolor 
and pseudofolliculitis barbae is denied for any time period.

An evaluation in excess of 10 percent for right carpal tunnel 
syndrome is denied.  


REMAND

As to the remaining issues, further notification and 
assistance is required to satisfy the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

Concerning the issue of entitlement to service connection for 
left carpal tunnel syndrome, first of all, the veteran has 
not been afforded VCAA notice as to this issue.  Second, a VA 
examination is required.  In this regard, the examination in 
October 2001 and the opinion obtained in April 2005 are 
inadequate to determine whether the veteran's left upper 
extremity symptoms are due to service.  The October 2001 
examination was conducted without the claims file for review, 
and resulted in a negative nexus opinion, based on the 
veteran's history of symptoms beginning in 2000.  The April 
2005 opinion only addressed the issue of secondary service 
connection.  

However, service medical records show potentially relevant 
findings that should be reviewed by a physician prior to an 
opinion.  In this regard, service medical records show that 
in November 1988, the veteran smashed his left lateral elbow, 
followed by pain over the elbow, and numbness in the thumb 
and index fingers.  A cast was applied, and despite X-ray, 
the assessment was that he had a probable occult fracture of 
the radial head.  In March 1992, cramping in the arms and 
hands (plural) with inability to grasp or hold items with 
fingers, was noted.  In January 1995, a possible ganglion 
cyst in the wrist is first attributed to the left, then the 
right wrist (although on the September 1995 VA examination, 
the veteran referred to the right wrist).  Thus, an 
examination is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Moreover, the January 2007 electromyogram 
and nerve conduction studies showed evidence of a mild left 
radiculopathy, and current treatment records should be 
obtained as well.  

As to the issues of increased ratings for the veteran's 
bilateral knee disabilities, at his hearing, he said that he 
was scheduled to undergo knee surgery in February 2007.  
Particularly in view of the disparity between the veteran's 
complaints and the objective findings, these records must be 
obtained, and an additional examination provided.  

Finally, with respect to the TDIU claim, the veteran 
submitted a SSA decision dated in September 2005, which found 
the veteran to be disabled for purposes of the SSA.  Although 
based on VA records, SSA's determination is not binding on VA 
when deciding entitlement to a benefit under VA's laws.  
However, the SSA decision also included a recommendation that 
the veteran's case be reviewed again in a year, and at his 
hearing, the veteran indicated he had received a recent 
favorable decision.  This updated decision, if extant, must 
be obtained, and if it refers to any evidence not in the 
claims file, the supporting evidence must be obtained as 
well.  In addition, a current assessment of the effect of the 
service-connected conditions on employability should be 
provided by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
service connection for left carpal tunnel 
syndrome, on both a direct and secondary 
basis.  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to this 
claim that he has in his possession.  

2.  Obtain the veteran's VA medical 
records from January 2007 to the present 
of treatment for either knee, and carpal 
tunnel syndrome of the left wrist, from 
Wade Park.  In particular, obtain records 
of knee surgery reportedly scheduled for 
February 2007.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Obtain any SSA decision on the 
veteran's disability claim entered in 
approximately September 2006 or 
thereafter, pursuant to the recommendation 
in the September 2005 SSA decision which 
is in the claims file.  SSA must provide a 
negative response if such a decision has 
not been entered.  

	* If an updated decision is received by 
the agency of original jurisdiction (AOJ), 
review the decision, and if there is any 
potentially relevant evidence identified 
in the decision which is not of record, 
obtain such evidence from SSA and 
associate it with the claims folder.

4.  After obtaining as many of the above 
records as exist, schedule the veteran for 
the following VA examinations.  As to all 
examinations, it is essential that the 
entire claims folder and a copy of this 
REMAND be made available to the 
physician(s) prior to the examinations.  
As to all examinations, it would be 
helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The complete rationale for all opinions 
expressed should be provided.

a.  A VA neurological examination to 
determine the likelihood that the veteran 
has carpal tunnel syndrome or other 
disorder with similar symptoms of the left 
upper extremity, which is related to 
service.  In particular, discuss whether 
any pertinent symptoms shown in service, 
including a "smash" injury to the left 
elbow in 1988, are related to any current 
disability of the left upper extremity.  A 
diagnosis for all left upper extremity 
disabilities currently present should be 
provided.  

b.  A VA orthopedic examination to 
determine the current manifestations and 
severity of the veteran's bilateral knee 
disabilities.  All symptoms should be 
reported in detail, and any conflict 
between the veteran's complaints and 
objective findings should be reported, and 
the examiner should explain the 
discrepancy, if possible.  The examination 
should include range of motion studies, 
and commentary as to the presence and 
extent of any functional loss due to 
painful motion, weakened movement, excess 
fatigability, and/or incoordination.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  In 
addition, the presence (and severity) of 
effusion or episodes of "locking" should 
be reported.  The presence (and severity) 
or absence of instability and/or 
subluxation should be reported. 

c.  A VA examination to determine whether 
the veteran's service-connected 
disabilities, alone, render him unable to 
engage in substantially gainful 
employment.  The examination should focus 
on the limitation of activity imposed by 
the veteran's service-connected bilateral 
knee disabilities, right carpal tunnel 
syndrome, tinea versicolor, and 
pseudofolliculitis barbae, with a 
description of the overall effect on 
potential employment, rather than specific 
findings as to the individual 
disabilities.  The opinion should state 
whether the veteran's service-connected 
disabilities, alone, render him 
unemployable, with an explanation.  

5.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the remaining claims, 
with consideration of all evidence of 
record, in particular, all evidence 
received since the June 2006 supplemental 
statement of the case.  The issue of 
service connection for left carpal tunnel 
syndrome must be addressed on both direct 
and secondary bases.  

If any decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which addresses all relevant 
matters.  An appropriate period of time 
should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the veteran that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. The 
veteran's cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


